                               IN THE U.S. DISTRICT COURT
                             FOR THE DISTRICT OF MISSOURI
                                   WESTERN DIVISION
DANIELLE SOLLARS,                              )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )              Case No. ____________
                                               )
AMERICAN FAMILY MUTUAL                         )              Division No. ___________
INSURANCE COMPANY                              )
6000 American Pkwy.                            )
Madison, WI 53783                              )
                                               )              DEMAND FOR JURY TRIAL
Serve: CSC – Lawyers Incorporating             )
       Service Company                         )
       221 Bolivar St.                         )
       Jefferson City, MO 65101                )
                      Defendant.               )
                                           COMPLAINT
       COMES NOW Danielle Sollars, and for her Complaint against the above-named
Defendants, alleges and states as follows:
            PARTIES, GENERAL ALLEGATIONS, JURISDICTION AND VENUE
       1.       Plaintiff is now, and at all times relevant to the allegations in this Complaint, was
a resident and citizen of the state of Missouri.
       2.       Defendant, American Family Mutual Insurance Company (hereafter “American
Family”) is engaged in an industry affecting commerce, and, upon information and belief,
employs more than 100 regular employees. Defendant American Family is a corporation
authorized to do business in the state of Missouri, (containing within its charter the requisite
authority to sue and be sued), and does business in this judicial district, doing business at various
locations within Missouri, at relevant times referred to herein, and specifically at 4802 Mitchell




            Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 1 of 11
Ave., St. Joseph, MO 64507. Defendant American Family is an employer as defined in R.S.MO
§213.010.
       3.       Defendant American Family, at all times relevant hereto, are “employers” and
Plaintiff was an “employee” of Defendant American Family, within the meaning of R.S.Mo.
§213.010.
       4.       Plaintiff has exhausted all available administrative remedies. On March 26, 2018,
Plaintiff filed her initial Charge of Discrimination based on discrimination of sex, pregnancy,
and disability with the Missouri Commission on Human Rights (“MCHR”) against Defendant
AMPC, charge number E-03/18-49295, attached hereto as Exhibit “A”.
       5.       On September 28, 2018, the MCHR issued a Notice of Right to Sue for charge
number E-03/18-49295, attached hereto as Exhibit “B”. This Petition is filed within 90 days of
the Notice of Right to Sue.
       6.       This action has been timely commenced by the filing of this Petition, and Plaintiff
has duly met all administrative requirements of the MHRA.
       7.       Both jurisdiction and venue are proper in this federal Court. The amount in
controversy exceeds $75,000.00. This Court has diversity jurisdiction under 28 U.S.C. §1332.
All of the unlawful employment practices were committed in this jurisdiction.
       8.       This case arises under the Missouri Human Rights Act, R.S.Mo. §213.010, et seq.,
making jurisdiction appropriate in this Court.
                                  FACTUAL BACKGROUND
       9.       Plaintiff was hired by Defendant American Family December 9, 2002 as a
Commercial Lines Processor. Plaintiff has been promoted 3 times during her employment with




                                                 2

            Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 2 of 11
Defendant American Family, with the recent promotion occurring in 2016 to Customer Value
Team Manager.
       10.     Plaintiff performed her job duties and responsibilities satisfactorily, receiving
good performance evaluations, and provided a salary increase in March 2017. Plaintiff had never
received a disciplinary action, nor was she placed on a Performance Improvement Plan, during
her employment tenure with Defendant American Family.
       11.     Plaintiff learned that she was pregnant in April 2017 with an expected due date of
December 27, 2017, and advised Defendant of her pregnancy in approximately May 2017.
       12.     Plaintiff began to suffer difficulty walking in July 2017, creating great pain, and
was diagnosed with Sympathis Pubis Dysfunction (“SPD”) in August 2017.
       13.     Because of her difficulty in walking, one of Plaintiff’s subordinates provided
Plaintiff with a wheelchair to assist her in maneuvering throughout the work campus. Plaintiff
utilized the wheelchair on days she suffered great pain or if she had long walks on her work
campus.
       14.     Managers and Plaintiff’s subordinates often volunteered to push her when
utilizing the wheelchair to travel throughout the workplace, even “fighting” over who would
push her because they thought it was fun.
       15.     Even when utilizing a wheelchair, Plaintiff was not prevented from performing
her job duties or responsibilities because of her diagnosis of SPD.
       16.     Plaintiff was frequently asked by her former supervisor, Maureen Smith, and her
subsequent supervisor, Bryan Seiter, as well as other employees of Defendant American Family,
if her medical condition would clear up and/or if Plaintiff would be able to walk after her
pregnancy.


                                                 3

          Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 3 of 11
       17.     In August 2017, Plaintiff was expected to attend an annual leadership conference
in Madison, Wisconsin. Due to her medical condition, Plaintiff asked her supervisor, Maureen
Smith, if she could be excused from attending. Plaintiff’s request was granted, but only if she
provided a doctor’s note. Another employee was excused from attending without having to
provide a medical excuse.
       18.     Brian Seiter was assigned as my supervisor in September 2017.
       19.     By Thanksgiving, November 2017, Plaintiff had started to experience labor
symptoms and was told that she could go into labor any time and advised her supervisors of her
current condition.
       20.     On or about November 29, 2017, Plaintiff was advised by Defendant American
Family that it was reducing the number of Customer Value Team Leaders from 21 to 16.
       21.     All Customer Value Team Leaders, including Plaintiff, were requested to prepare
a presentation based on a hypothetical event to “apply” for the positions remaining, and told that
the presentations would be given between December 6, 2017 and December 8, 2017.
       22.     Because of Plaintiff’s pending pregnancy and potential to go into labor early,
Plaintiff requested to give her presentation early, on Monday December 4, 2017. Plaintiff’s
supervisor, Bryan Seiter, informed Plaintiff that he would need to request permission from
Human Resources to allow her to present early.
       23.     Human Resources granted Plaintiff’s request to present early on Monday,
December 4, 2017. However, Bryan Seiter insisted that Plaintiff present on Wednesday,
December 6, 2017 so that Plaintiff would have the “same opportunity as everyone else,” and that
an alternative reviewer was flying in and would not arrive until December 6, 2017. Plaintiff
completed her presentation on December 6, 2017.


                                                 4

         Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 4 of 11
       24.       Plaintiff was advised, via email, on December 11, 2017 after hours that she was
not selected for one of the 16 Customer Value Team leader positions and that her last day would
be March 2, 2018. Plaintiff emailed her supervisor, Bryan Seiter, and requested a meeting the
following day.
       25.       Plaintiff met with her supervisor, Bryan Seiter, on December 12, 2017 and was
advised that it came down to the time the individuals had in the role, implying that candidates
were selected with more time and experience in management. This was not true.
       26.       All of the Customer Value Team Managers were applying for the newly-named
position of Underwriting Manager. At least four of the individuals selected to fulfil the
Underwriting Manager positions did not have any underwriting experience and required training
to be an underwriter. Plaintiff had more underwriting experience than most of the individuals
selected, and had also been managing an underwriting team of processors and underwriters since
2016. Plaintiff’s team was efficient and was even often requested to assist other teams that were
not as successful as Plaintiff’s. Plaintiff’s position was replaced by a male, Bryson Mace. All of
the males retained their employment with the new Underwriting Manager positions while the
five employees that were not retained were all female.
       27.       Supervisor, Bryan Seiter, also told Plaintiff on December 12, 2017 that she could
apply for other positions within Defendant American Family, specifically an underwriting
position (a position Plaintiff previously held). Plaintiff applied for four positions with Defendant
while on maternity leave between December 2017 and February 2018. Despite her experience,
Plaintiff was not selected.
       28.       Plaintiff began her maternity leave immediately after being advised she was not
selected for the Underwriting Manager position. Plaintiff planned to take eight weeks of paid


                                                 5

         Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 5 of 11
maternity leave, plus an additional four weeks unpaid leave under the Family Medical Leave Act
(“FMLA”), beginning from the date of her delivery.
        29.     Plaintiff gave birth to her child on December 23, 2017.
        30.     Plaintiff contacted Human Resources to discuss her maternity and unpaid leave,
since it was scheduled to run longer than March 2, 2018. Human Resources advised Plaintiff that
her leave would stop as of March 2, 2018, due to her termination.
                               COUNT I – SEX DISCRIMINATION
        31.     Plaintiff hereby incorporates paragraphs 1 through 30 of this Petition by
reference, as if fully set forth in this Count I.
        32.     The discriminatory acts described herein are based on the Plaintiff’s sex, which is
female, and are in violation of R.S.Mo. §213.010 and §213.070.
        33.     As a direct and proximate result of the discrimination against Plaintiff in violation
of the aforementioned statutes, Plaintiff has suffered monetary damages in the form of lost wages
and other compensation she would have earned had she not been terminated. In addition,
Plaintiff has suffered compensatory damages in the form of embarrassment, humiliation, anxiety
and depression. Plaintiff’s damages are in excess of $75,000.00.
        34.     Further, the actions of Defendant in discriminating against Plaintiff in direct
violation of Missouri statutes were done intentionally, maliciously, and with willful indifference
to the rights of the Plaintiff. Therefore, Plaintiff is entitled to punitive damages in an amount to
be determined by the jury.
        WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her petition,
after jury trial, that she has been subjected to unlawful discrimination prohibited by R.S.Mo.
§231.010 et seq.; for an award of actual and punitive damages; for her costs and expenses


                                                    6

          Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 6 of 11
expended; for her reasonable attorney fees, for any negative tax consequence of the award of
such damages, and for other and further relief the Court deems just and proper.
                         COUNT II – DISABILITY DISCRIMINATION
        35.     Plaintiff hereby incorporates paragraphs 1 through 34 of this Petition by
reference, as if fully set forth in this Count II.
        36.     The discriminatory acts described herein are based on Plaintiff’s pregnancy as
well as her medical diagnosis while pregnant, and are in violation of R.S.Mo. §213.010 et seq.,
and in particular, R.S.Mo. §213.070.
        37.     As a direct and proximate result of the discrimination against Plaintiff in violation
of the aforementioned statutes, Plaintiff has suffered monetary damages in the form of lost wages
and other compensation she would have earned had she not been terminated. In addition,
Plaintiff has suffered compensatory damages in the form of embarrassment, humiliation, anxiety
and depression. Plaintiff’s damages are in excess of $75,000.00.
        38.     The actions and conduct set forth herein were outrageous and showed an evil and
reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore
Plaintiff is entitled to punitive damages, to punish and deter Defendant and others, from the like
conduct.
        WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of her
Petition, after jury trial, that she has been subjected to unlawful retaliation prohibited by R.S.Mo.
§213.010 et seq.; for an award of actual and punitive damages; for her costs and expenses
expended; for her reasonable attorney fees, for any negative tax consequences of the award of
such damages, and for other and further relief the Court deems just and proper.




                                                     7

           Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 7 of 11
                  COUNT III – PREGNANCY-BASED DISCRIMINATION
        39.     Plaintiff hereby incorporates paragraphs 1 through 38 of this Petition by
reference, as if fully set forth in this Count III.
        40.     The discriminatory acts described herein are based on Plaintiff’s pregnancy, and
are in violation of R.S.Mo. §213.010 et seq., and in particular, R.S.Mo. §213.070.
        41.     As a direct and proximate result of the discrimination against Plaintiff in violation
of the aforementioned statutes, Plaintiff has suffered monetary damages in the form of lost wages
and other compensation she would have earned had she not been terminated. In addition,
Plaintiff has suffered compensatory damages in the form of embarrassment, humiliation, anxiety
and depression. Plaintiff’s damages are in excess of $75,000.00.
        42.     The actions and conduct set forth herein were outrageous and showed an evil and
reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore
Plaintiff is entitled to punitive damages, to punish and deter Defendant and others, from the like
conduct.
        WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of hers
Petition, after jury trial, that she has been subjected to unlawful retaliation prohibited by R.S.Mo.
§213.010 et seq.; for an award of actual and punitive damages; for her costs and expenses
expended; for her reasonable attorney fees, for any negative tax consequences of the award of
such damages, and for other and further relief the Court deems just and proper.
                                   DEMAND FOR JURY TRIAL
        Plaintiff hereby demands a trial by jury on all issues addressed herein.




                                                      8

           Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 8 of 11
                           Respectfully submitted,

                           THE POPHAM LAW FIRM, P.C.

                           By: /s/ Bert S. Braud
                           Bert S. Braud Mo. Bar No. 34325
                           712 Broadway, Suite 100
                           Kansas City, Missouri 64105
                           Telephone: (816) 221-2288
                           Telecopier: (816) 221-3999
                           E-Mail:bbraud@pophamlaw.com
                           ATTORNEYS FOR PLAINTIFF




                              9

Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 9 of 11
Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 10 of 11
Case 5:18-cv-06188-SRB Document 1 Filed 12/20/18 Page 11 of 11
